MEMORANDUM **
The court has received appellees’ motion for vacatur of the district court judgment and remand.
The court sua sponte vacates its August 14, 2008 order.
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
The motion for stay of removal is denied as unnecessary. Appellant has a stay of removal in related Petition No. 06-73815.
The appellees’ motion is granted. The district court’s March 14, 2008, 2008 WL 719231, order is vacated and this appeal is remanded to the district court for consideration in light of Casas-Castrillon v. Dep’t of Homeland See., 535 F.3d 942 (9th Cir .2008).
Appellant’s motion for appointment of counsel is denied without prejudice to renewal, if necessary, following the district court’s decision on remand. No motions for reconsideration, clarification, or modification of this denial of appointment of counsel shall be filed or entertained.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.